      Case 1:99-cr-00157-DLC Document 484 Filed 04/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                -v-                   :                 99cr157 (DLC)
                                      :
 OSCAR MONZON,                        :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On April 22, 2020, defendant Oscar Monzon filed a motion to

modify or reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A).   An Order of April 23 (attached) directed the

Government to respond to the April 22 Motion by May 6, 2020.            On

April 25, 2020, Alessandra DeBlasio submitted an amicus letter

in support of Monzon’s April 22 motion, citing Monzon’s

vulnerability to COVID-19 as an additional ground for relief.

Accordingly, it is hereby

     ORDERED that the Government’s May 6 response shall address

Monzon’s April 22 motion and the April 25 Letter.

     IT IS FURTHER ORDERED that the Government shall advise the

Court in its response whether Monzon is being considered for
         Case 1:99-cr-00157-DLC Document 484 Filed 04/27/20 Page 2 of 3



release to home confinement.

     SO ORDERED:

Dated:       New York, New York
             April 27, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge
         Case 1:99-cr-00157-DLC Document 484
                                         482 Filed 04/27/20
                                                   04/23/20 Page 3
                                                                 1 of 3
                                                                      1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                -v-                   :                    99cr157 (DLC)
                                      :
 OSCAR MONZON,                        :                        ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On April 22, 2020, defendant Oscar Monzon filed a motion to

modify or reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A).      It is hereby

     ORDERED that the Government shall file its response to the

motion by May 6, 2020.


Dated:       New York, New York
             April 23, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge
